In my opinion, under the broad powers given the Public Welfare Board by Chapter 82, Laws of 1937, to cooperate with federal agencies, it had the authority to take the action complained of here. Were I able to agree with what the majority hold on the other features of the case, I would not deem this point of much importance under the circumstances here. I think my associates are in error, however, in holding that Chapter 40, Laws of 1937, does not work an implied repeal of section 304, Revised Codes. *Page 405 
Section 304 expressly authorizes the use of any unexpended balance in any appropriation "for either of said years for which such appropriation has been made." The section thus treats the biennium as a unit. Chapter 40 of the later enactment by positive, unequivocal and definite language treats each year as a separate unit and prohibits the unexpended appropriation of one year being expended in the other. The title of Chapter 40 indicates the purpose of the Act to be as I have stated. Section 1 of the Act states that it shall be unlawful for any board to "expend, contract for the expenditure, or to incur or permit the incurring of any obligation whatsoever, in any one year, in excess of the income provided for such year." In order to make doubly sure that the unexpended balance of the first year's appropriation could not be expended during the second year, and in order to make sure that the purpose of the Act should not be thwarted by indirection, the legislature discouraged the buying of excessive supplies near the close of the first year. When such buying takes place, the legislature authorized the State Board of Examiners to reduce the second year's appropriation accordingly. This was done by section 3 of the Act, which provides:
"Prior to the beginning of each fiscal year the board of examiners must cause an inspection and inventory to be made of the stocks of supplies, materials, and articles on hand at or in or at the disposition of such institution, board, bureau, commission or department and said board must decrease the expenditures for the ensuing fiscal year by the amount or value of such supplies, materials, and articles so on hand or available, capable of utilization in such ensuing period and where further quantities thereof, or of substitutes therefor, will not be required, said decrease shall be effective upon the entry of order therefor on the minutes of the said board of examiners, and written notice thereof to the institution, department, bureau, board, commission, office, officer or employee affected by such order of said board; provided, that the aggregate inventoried value of such stocks of supplies, materials, and articles on hand at or in or at the disposition of any such institution, board, bureau, commission *Page 406 
or department as of June 30, 1936, as shown by the records of the state purchasing agent, shall not be deducted from appropriations available for such institutions."
The obvious purpose of section 3 was to prohibit the expenditure of the one year's appropriation during that year but for the purpose of laying up supplies which cannot be used until the next year. If the unexpended balance of the first year's appropriation can be carried forward and expended in the second year of the biennium, then section 3 of Chapter 40 will serve no purpose. Conceding that the purpose of Chapter 40 was to prevent deficiency appropriations, as my associates hold, it is clear that the method by which the legislature sought to accomplish that result was by limiting expenditures each year to the appropriations made for each year.
The legislative purpose to prohibit the unexpended balance of one year's appropriation from being carried forward and expended in another year is made plain by Chapter 5 of the Laws of 1937. In section 1 of that chapter it is provided: "And provided further that the total expenses of any such office, board, commission, bureau, department or authority of any kind shall not exceed in the aggregate during any fiscal year the amount appropriated by the legislature for such fiscal year for such office, board, commission, bureau, department, or authority of any kind."
The conclusion which I have reached does not mean, however, that the appropriation for any year may not be exceeded by expenditures for that year. Section 2 of Chapter 40 authorizes the board of examiners in case of "unforeseen and unanticipated emergency," rendering the appropriation insufficient for any year, to authorize expenditures in excess of the appropriation to the extent that the board of examiners may deem "necessary and required." Hence, if the $2,001,000 for the year 1938 should be found insufficient and a sufficient emergency can be shown, the board of examiners has authority to authorize expenditures in excess of the appropriation, but in my opinion the unexpended balance of the appropriation for the year 1937 *Page 407 
cannot be carried over and expended for the year 1938. The plain wording of the statute prohibits it.